Beck, J.
— The defendant is the widow of plaintiff's deceased son, who with his wife, through industry and economy, acquired the land in controversy, — one hundred and sixty acres, — which was cultivated by them as a farm, and occupied by them as a home, up to the time of the husband’s death. He left no children. The plaintiff and defendant inherited the land. Through the persuasion of a daughter, the sister of defendant’s deceased husband, the plaintiff, executed a quitclaim deed to defendant for the land. No consideration was paid. Plaintiff insists that by over-persuasion and importunities she was induced to execute the deed. The relation existing between parties constitutes a good consideration, which will support the deed. The defendant is. the widow of plaintiff’s deceased son. She had aided him in earning the property. These facts raise a presumption of affection possessed for defendant by plaintiff, and a desire that defendant should have and enjoy the property left by her husband. A voluntary gift of this kind, based upon a good consideration, will be supported as between the parties, when rights of creditors do not intervene. We think the evidence shows that the deed was plaintiff’s free act. It is true that she was advised — urged—by her daughter to make it, who pressed upon her mother the claims of her son’s wife to all of his property. She understood that the title to half of the land was vested in her. There was no deception — no coercion — practiced towards her. The plaintiff possessed- common intelligence, was not of *603extreme age, and was in good health. We think she presents no legal or equitable grounds requiring or justifying the courts to annul her . deed. The judgment of the district court is Arrirmed.